Name: Commission Regulation (EEC) No 2529/87 of 21 August 1987 laying down detailed rules for applying the co-responsibility levy in the cereals sector for 1987/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 87 Official Journal of the European Communities No L 240/ 13 COMMISSION REGULATION (EEC) No 2529/87 of 21 August 1987 laying down detailed rules for applying the co-responsibility levy in the cerels sector for 1987/88 2. For the purposes of this Regulation putting on the market' means sales by producers to collection , trading and processing undertakings, to other producers and to the intervention agency. The following shall be treated as putting on the market :  the processing of cereals delivered or made available to an undertaking by a producer with a view to subse ­ quent use on his holding,  the consigning of a producer's cereals to another Member State,  the export of cereals by a producer to a third country. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 4 (5) thereof, Whereas some Member States have experienced difficul ­ ties in collecting the co-responsibility levy at the first processing, intervention or export stage ; whereas in order to rectify this situation Article 4 of Regulation (EEC) No 2727/75 was amended to provide that for 1987/88 the levy could also be collected when the cereals were put on the market by the producers ; whereas some Member States have asked to make use of this possibility ; whereas the practical arrangements should be laid down ; Whereas, in addition, transitional provisions should be laid down concerning the stocks held in those Member States by cereals collectors, traders and processors at the time when the stage at which the co-responsibility levy is collected is changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . Cereals introduced into one of the Member States specified in Article 1 from the other Member States, with the exception of Portugal during the first stage, shall be considered to be put on the market when they are released for consumption. 2 . When cereals are consigned from one of the Member States specified in Article 1 to another Member State, and when they are subsequently recognized, the document attesting the Community nature of the cereals shall bear one of the following entries, authenticated by the stamp of the customs office which issued the docu ­ ment :  Cereales sujetos a la tasa de corresponsabilidad con arreglo al Reglamento (CEE) n ° 2529/87HAS ADOPTED THIS REGULATION :  Korn, der falder ind under medansvarsafgiften ved forordning (E0F) nr. 2529/87  GemÃ ¤Ã ² Verordnung (EWG) Nr. 2529/87 der Mitver ­ antwortungsabgabe unterworfenes Getreide Article 1 For the 1987/88 marketing year France and Italy are hereby authorized to apply the last subparagraph of Article 4 (5) of Regulation (EEC) No 2727/75 on the conditions laid down in this Regulation .  Ã £Ã ¹Ã Ã ·Ã Ã ¬ ÃÃ ¿Ã Ã ÃÃ Ã ºÃ µÃ ¹Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã Ã ¿Ã Ã ± Ã Ã ·Ã  Ã Ã Ã ½Ã ÃÃ µÃ ­ Ã ¸Ã Ã ½Ã Ã Ã ·Ã Ã ±Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ½Ã ¹Ã Ã ¼Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2529/87  Cereals subject to the co-responsibility levy and covered by Regulation (EEC) No 2529/87  Cereales assujetties au prÃ ©lÃ ¨vement de coresponsabilitÃ © conformÃ ©ment au rÃ ¨glement (CEE) n ° 2529/87 Article 2 1 . In the Member States specified in Article 1 produ ­ cers shall be subject to the co-responsibility levy provided for in Article 4 of Regulation (EEC) No 2727/75 in respect of the quantities of the cereals specified in Article 1(a) and (b) of that Regulation put on the market .  Cereali assoggettati all'obbligo del prelievo di corre ­ sponsabilitÃ conformemente al regolamento (CEE) n . 2529/87  Granen, onderworpen aan de medeverantwoordelijk ­ heidsheffing volgens Verordening (EEG) nr. 2529/87 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 .  Cereais sujeitos a taxa de co-responsabilidade, em conformidade com o Regulamento (CEE) n? 2529/87. No L 240/ 14 Official Journal of the European Communities 22. 8 . 87 Article 4 1 . The levy shall be collected by the purchasers, by the processing undertakings referred to in Article 2 (2) or, in the case referred to in Article 3 ( 1 ), by the consignees . However, in the cases referred to in the second and third indents of the second subparagraph of Article 2 (2) the levy shall be paid by the producer. The levy shall be paid to the authorities designated for the purpose by each Member State, in respect of cereals put on the market in the course of a one-month period. Payment must be effected not later than the end of the fouth month following the said period and not later than 31 July 1988 . On the occasion of each payment a written declaration in accordance with the model shown in the Annex shall be sent to the competent authority. 2. Where a producer sells into intervention the co-responsability levy shall be collected when the inter ­ vention agency pays the buying-in price . 3 . The Member States shall notify the Commission before the 15th of each month of the sums collected in the preceding month, indicating the corresponding quan ­ tities of cereals subject to the co-responsability levy and the quantities of cereals exempt from the co-responsability levy in accordance with Commission Regulation (EEC) No 2096/86 (' ) . Article 5 The co-responsibility levy may be collected only once in respect of the same quantity of cereals . Article 6 The operators referred to in Article 2 (2) shall keep avai ­ lable to the competent national authority accounts showing in particular : (a) the names and addresses of the producers or operators who have delivered grain to them ; (b) the quantities involved in the abovementioned delive ­ ries, together with the dellivery dates ; (c) the amount of the co-responsibility levy deducted ; (d) the quantities of cereals exempt from the levy put on the market. Article 7 1 . The Member States specified in Article 1 shall orga ­ nize an inventory of all the cereal stocks held and owned by operators other than producers on the day from which this Regulation applies . 2 . The stocks referred to in paragraph 1 shall be consi ­ dered to have been put on the market within the meaning of Article 2 (2) of this Regulation . The holders of such stocks must pay the co-responsibility levy as provided for in Article 4. Article 8 1 . The Member States concerned shall adopt the addi ­ tional measures necessary to ensure that the co-responsibility levy is collected in accordance with this Regulation, in particular the supervisory measures. They may also require operators to supply any informa ­ tion in addition to that mentioned in the Annex. 2. The Member States shall notify the Commission of the measures referred to in paragraph 1 before 1 October 1987. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 180, 4. 7 . 1986, p. 19 . 22. 8 . 87 No L 240/15Official Journal of the European Communities ANNEX Name : Address : hereby certifies having purchased the following quantities of cereals in : Quantity purchased Arrangements Levy collected Subject to the co-responsibility levy : Exempt from the co-responsibility levy in accordance with Commission Regulation (EEC) No 2096/86 (') (certification attached) : 0 (') OJ No L 180 , 4 . 7 . 1986, p. 19 .